         Case 2:20-cv-05477-PBT Document 30 Filed 11/04/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTER DISTRICT OF PENNSYLVANIA

 KATHY BARNETTE AND                               ) CIVIL ACTION
 CLAY D. BREECE                                   )
                                                  )
               Plaintiffs,                        )
                                                  )
                                                  )
        v.                                        ) No. 2-20-cv-05477
                                                  )
 KENNETH E. LAWRENCE JR., VALERIE                 )
 A. ARKOOSH, MD, MPH, and FRANK                   )
 DEAN in their individual capacities,             )
                                                  )
               Defendants.                        )

    JOINDER IN DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER

       Intervenor Pennsylvania Democratic Party (“PA Democratic Party”) adopts and

incorporates by reference the Equal Protection and Due Process, and standing arguments set forth

in Defendants’ Memorandum of Law in Opposition to Plaintiffs’ Motion for Temporary

Restraining Order (“Opposition”). Dkt. 22.

                                             Respectfully submitted,

Dated: November 4, 2020                      /s/ A. Michael Pratt
                                             A. Michael Pratt
                                             Kevin M. Greenberg
                                             Adam R. Roseman
                                             GREENBERG TRAURIG, LLP
                                             1717 Arch Street, Suite 400
                                             Philadelphia, PA 19103
                                             (t) 215.972.5916/7818/7826
                                             (f) 215.988.7801
                                             prattam@gtlaw.com
                                             greenbergk@gtlaw.com
                                             rosemana@gtlaw.com

                                             Attorneys for Intervenor Pennsylvania Democratic
                                             Party
         Case 2:20-cv-05477-PBT Document 30 Filed 11/04/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, A. Michael Pratt, hereby certify that on November 4, 2020, I caused a true and correct

copy of the foregoing Joinder to be served on counsel of record for Plaintiffs, Defendants, and

other Intervenors listed on the docket via the Court’s ECF system.



                                                           /s/ A. Michael Pratt
                                                           A. Michael Pratt
